USCA11 Case: 19-14556   Date Filed: 01/20/2021   Page: 1 of 19



                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 19-14556
                       Non-Argument Calendar
                     ________________________

                D.C. Docket No. 1:18-cr-20426-RAR-1



UNITED STATES OF AMERICA,



                                            Plaintiff-Appellee,

                                 versus

GEORVANYS RODRIGUEZ PINEDA,



                                            Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________

                          (January 20, 2021)
          USCA11 Case: 19-14556        Date Filed: 01/20/2021   Page: 2 of 19



Before LUCK, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:

      Georvanys Rodriguez Pineda appeals his convictions for healthcare fraud and

conspiracy to commit healthcare and wire fraud. Pineda argues that the district court

erred by giving a deliberate ignorance jury instruction and by admitting Federal Rule

of Evidence 404(b) evidence of Pineda’s relationship with an unrelated healthcare

fraudster. We affirm.

        FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Pineda was indicted for health care fraud, in violation of 18 U.S.C.

section 1347, and conspiracy to commit healthcare and wire fraud, in violation of 18

U.S.C. section 1349. The indictment alleged that Pineda defrauded Medicare’s

Limited Income Newly Eligible Transition program. The LINET program is a

“safety net” that provides temporary coverage to Medicaid-eligible beneficiaries

who are newly eligible for Medicare Part D but haven’t yet enrolled in a Part D plan.

This ensures that beneficiaries can receive their medications without interruption

until they transition into a Part D plan.

                           The Fraud at Urantia Pharmacy

      The pharmacy fraud at the heart of this case was the brainchild of Pablo Garcia

Menendez. At the time of Pineda’s trial, Menendez was on the lam facing charges

in two separate healthcare fraud cases (both involving pharmacy fraud). Pineda was


                                            2
          USCA11 Case: 19-14556       Date Filed: 01/20/2021   Page: 3 of 19



Menendez’s handyman. According to Maria Estrada, Menendez’s ex-wife, Pineda

also ran “errands” for Menendez, including cashing checks to launder the proceeds

of illegal prescription drug sales.

      Menendez had previously served time in prison for healthcare fraud involving

durable medical equipment. He returned to healthcare fraud when he was released,

this time involving pharmacies. But Menendez couldn’t operate a pharmacy in his

own name because of his prior conviction for healthcare fraud. Estrada testified that

Menendez recruited other people to become the registered owners of his fraudulent

pharmacies in exchange for a cut of the profits.

      The fraud at Urantia Pharmacy began after Menendez discovered that the

LINET program was especially vulnerable to fraud. He learned that he didn’t need

a patient’s name or a prescription to submit claims to the program. All he needed

was a beneficiary’s identification number and a doctor’s name.           Menendez’s

coconspirators in the Urantia Pharmacy fraud scheme included Pineda, Estrada

(Menendez’s ex-wife), and Juan Carmenate, a pharmacy technician who helped

Menendez with the technical aspects of pharmacy fraud.

       Estrada testified that Pineda agreed to become the nominal owner of Urantia

Pharmacy in exchange for Menendez paying him $8,000 a month. Estrada prepared

the bill of sale for Pineda’s purchase of Urantia Pharmacy. Pineda enrolled with the

Florida Department of Health as Urantia Pharmacy’s owner and transferred the


                                          3
          USCA11 Case: 19-14556     Date Filed: 01/20/2021   Page: 4 of 19



pharmacy’s National Provider Identifier number to his name. Estrada testified that

Pineda willingly did these acts “[w]ith full knowledge” that Urantia Pharmacy was

a fraud. He did so, Estrada explained, “[t]o make money.” Estrada testified that

Menendez paid Pineda for his role with Urantia Pharmacy in cash because it wasn’t

traceable.

        Carmenate confirmed that Pineda agreed to become Urantia Pharmacy’s

owner “for the money.” Carmenate testified that he discussed the Urantia Pharmacy

fraud with Menendez in Pineda’s presence.

        Urantia Pharmacy used software called Abacus to submit its LINET claims to

Medicare. Pineda’s name and phone number were on Urantia Pharmacy’s

application to obtain the Abacus software, and his daughter signed the application

on his behalf. Pineda paid for Abacus on a monthly basis through his personal bank

account. Abacus’s contract with Urantia Pharmacy became effective on June 10,

2015.

        Urantia Pharmacy was a “phantom pharmacy” under Pineda’s ownership. It

didn’t purchase medication, it didn’t have customers, and its shelves were empty.

Urantia Pharmacy’s prescription department was never open because it didn’t

employ a pharmacist. No legitimate pharmacy operations ever took place at Urantia

Pharmacy. The only person working in the pharmacy was Pineda’s daughter who,




                                         4
         USCA11 Case: 19-14556       Date Filed: 01/20/2021   Page: 5 of 19



Estrada explained, “was just there waiting” every day in case the government came

by to inspect the pharmacy.

      But Urantia Pharmacy still managed to rake in plenty of money. Pineda

owned Urantia Pharmacy from June 15, 2015 until August 20, 2015. From June 11,

2015 through August 1, 2015, Urantia Pharmacy submitted over $1,111,000 worth

of claims to Medicare and received over $310,000 in reimbursements. Carmenate

submitted Urantia Pharmacy’s first billing on June 11 using a list of drugs, doctors,

and patient identification numbers that Menendez gave him.

      On June 30, Pineda opened an account for Urantia Pharmacy at a check

cashing store. This account allowed him—but no one else—to cash checks on the

pharmacy’s behalf.     That same day, a Medicare reimbursement check worth

$41,485.23 made out to Urantia Pharmacy was cashed at the store. This check was

for the claims Urantia Pharmacy submitted on June 11. Pineda endorsed the check

and his thumbprint was on it.

      There were several unusual things about Urantia Pharmacy’s billing practices

under Pineda’s ownership. The pharmacy only billed Medicare through the LINET

program, only billed for uncommon and “very expensive” drugs, and only had “a

few beneficiaries”—almost all of them from out of state—billing “for all of these

medications.” Because these red flags were “consistent with fraud,” Medicare

investigators zeroed in on Urantia Pharmacy. In August 2015, Medicare halted


                                         5
          USCA11 Case: 19-14556       Date Filed: 01/20/2021     Page: 6 of 19



further payments to Urantia Pharmacy after it had already paid over $310,000. On

August 20, 2015, Pineda stepped down as the pharmacy’s owner and someone else

took over. The Urantia Pharmacy fraud ended that same month.

                    The Rule 404(b) Evidence About Andy Armas

      The government put Pineda on notice prior to trial that it intended to introduce

rule 404(b) evidence about his role in a money laundering operation involving his

coconspirators from the Urantia Pharmacy scheme. Pineda objected to this proffered

evidence. The district court ruled that the government’s rule 404(b) evidence was

admissible.

      Special Agent Eddie Calienes, a healthcare fraud investigator with the

Department of Health and Human Services, testified at trial that Pineda was involved

in a multimillion-dollar money laundering scheme involving check cashing stores

and his coconspirators from Urantia Pharmacy. The district court gave the jury a

cautionary instruction about the permissible uses of this evidence during Special

Agent Calienes’s testimony. The district court later gave the circuit’s pattern

cautionary instruction for similar acts evidence at the close of trial.

      Special Agent Calienes testified that two of the checks Pineda cashed were

from Marlin’s Pharmacy and were signed by Andy Armas. Special Agent Calienes

testified that Armas owned Marlin’s Pharmacy, had been convicted of healthcare

fraud, and had introduced Pineda to his coconspirators in the Urantia Pharmacy


                                           6
          USCA11 Case: 19-14556       Date Filed: 01/20/2021    Page: 7 of 19



scheme.    Pineda objected that testimony about Armas’s prior conviction and

relationship with him had no probative value and was “gratuitous” and unfairly

prejudicial. The district court overruled Pineda’s objection.

      Estrada testified without objection that Menendez met Pineda through Armas.

She also testified, again without objection, that Armas was “in federal prison for

healthcare fraud.”    Estrada provided Menendez’s cellular telephone to Special

Agent Calienes, which Menendez had left behind after he fled. One of the phone’s

contacts matched Pineda’s number and was listed as “El Chino socio de Andy.”

Special Agent Calienes explained that “El Chino” was Pineda’s nickname and

“socio de” meant “associate of.”

                                   Pineda’s Defense

      Pineda denied at trial that he knew about the fraud at Urantia Pharmacy. The

defense theory was that he “wasn’t in on it,” “did not know” about the fraudulent

conspiracy, and had been “duped” by Menendez.

      Pineda testified consistently with this defense. He explained that he was just

Menendez’s handyman. Menendez one day offered to buy him a pharmacy, which

would provide “a good income.” Pineda initially wasn’t sure because he didn’t

“know anything about pharmacies.” But Menendez had a friend selling a pharmacy

“at a good price,” and they went to take a look at it. The pharmacy—Urantia—was

in “pretty good shape,” so Pineda signed the bill of sale then and there.


                                          7
            USCA11 Case: 19-14556       Date Filed: 01/20/2021   Page: 8 of 19



         Pineda testified that he soon sold Urantia Pharmacy because getting it ready

was taking too long and he didn’t understand the business. He testified that he went

to Urantia Pharmacy just once and knew nothing about Abacus or the LINET

program. At the time of his arrest, Pineda believed it was impossible for Urantia

Pharmacy to have billed Medicare, he testified, because the pharmacy was empty.

Pineda maintained at trial that Menendez never talked to him about committing

fraud.

                          The Deliberate Ignorance Instruction

         The district court, over Pineda’s objection, gave the jury the circuit’s pattern

deliberate ignorance instruction. This instruction provided:

         If a defendant’s knowledge of a fact is an essential part of the crime,
         it’s enough that the defendant was aware of a high probability that the
         fact existed—unless the defendant actually believed the fact didn’t
         exist.

         So, with respect to the issue of the Defendant’s knowledge in this case,
         if you find from all the evidence beyond a reasonable doubt that the
         Defendant believed he participated in a scheme or artifice to defraud
         Medicare and the LINET program, and deliberately and consciously
         tried to avoid learning that there was a scheme or artifice to defraud
         Medicare and Medicare drug plan sponsors, in order to be able to say,
         if apprehended, that he was unaware of the scheme to defraud Medicare
         and the LINET program, you may treat such deliberate avoidance of
         positive knowledge as the equivalent of knowledge.

         In other words, you may find that the Defendant acted “knowingly” if
         you find beyond a reasonable doubt either: (1) that the Defendant
         actually participated in a scheme or artifice to defraud a health care
         benefit program; or (2) that he deliberately closed his eyes to what []he
         had every reason to believe was the fact.
                                             8
         USCA11 Case: 19-14556      Date Filed: 01/20/2021    Page: 9 of 19




      I must emphasize, however, that the requisite proof of knowledge on
      the part of the Defendant cannot be established by merely
      demonstrating that the Defendant was negligent, careless or foolish.

      During deliberations, the jury sent the following note: “Does the fact that the

defendant claims that he had no knowledge of ‘healthcare benefit program’ as

specified by the [the knowledge element of healthcare fraud] super[s]ede page 19

‘[d]eliberate [i]gnorance’ as [p]roof of [k]nowledge?” The district court responded,

with the agreement of the parties, “No it does not. All the jury instructions must

work together. One instruction does not supersede another. Please carefully read

both instructions.”

      The jury then found Pineda guilty of healthcare fraud and conspiracy to

commit healthcare and wire fraud. The district court sentenced him to seventy

months in prison. Pineda now appeals his convictions.

                          STANDARDS OF REVIEW

      We review de novo whether the district court misstated the law in its jury

instructions. United States v. Joseph, 709 F.3d 1082, 1093 (11th Cir. 2013). We

review the admission of evidence under rule 404(b) for an abuse of discretion.

United States v. Lampley, 68 F.3d 1296, 1299 (11th Cir. 1995).




                                         9
            USCA11 Case: 19-14556           Date Filed: 01/20/2021        Page: 10 of 19



                                          DISCUSSION

       Pineda argues that the district court erred by: (1) giving the deliberate

ignorance instruction, and (2) admitting rule 404(b) testimony about his relationship

with Armas.

                            The Deliberate Ignorance Instruction

       Pineda argues that the district court erred by giving the deliberate ignorance

instruction because the evidence established only that he acted either with actual

knowledge or no knowledge of the fraud at Urantia Pharmacy. 1

           We “consistently” have recognized “deliberate ignorance of criminal activity

as the equivalent of knowledge.” United States v. Arias, 984 F.2d 1139, 1143 (11th

Cir. 1993) (quotation omitted). Deliberate ignorance occurs when “a party has his

suspicion aroused but then deliberately omits to make further enquiries, because he

wishes to remain in ignorance . . . .” United States v. Rivera, 944 F.2d 1563, 1570

(11th Cir. 1991) (quotations omitted).                 A deliberate ignorance instruction is

appropriate where the facts “support the inference that the defendant was aware of a

high probability of the existence of the fact in question and purposely contrived to



       1
          Pineda also argues in his reply brief that the deliberate ignorance instruction did not
differentiate between the conspiracy count and the substantive counts. “[T]he rule requiring that
issues be raised in opening briefs is well-established.” United States v. Ardley, 273 F.3d 991, 991
(11th Cir. 2001) (Carnes, J., concurring in the denial of rehearing en banc). Because this issue was
not raised in his initial brief, Pineda has waived it. See, e.g., United States v. Levy, 379 F.3d 1241,
1244 (11th Cir. 2004) (“[T]his Court . . . repeatedly has refused to consider issues raised for the
first time in an appellant’s reply brief.”).
                                                  10
         USCA11 Case: 19-14556       Date Filed: 01/20/2021    Page: 11 of 19



avoid learning all of the facts in order to have a defense in the event of a subsequent

prosecution.” Id. at 1571 (quotation omitted). Where “the evidence could support

both actual knowledge or deliberate ignorance,” the district court may instruct the

jury on both methods of establishing the defendant’s knowledge. See, e.g., United

States v. Maitre, 898 F.3d 1151, 1157 (11th Cir. 2018).

      Here, there was evidence, most of which came from Pineda himself, that

Pineda was aware of a high probability that Urantia Pharmacy was a fraud and

purposely avoided learning more. See United States v. Calhoon, 97 F.3d 518, 533

(11th Cir. 1996) (explaining that the defendant’s own testimony can be used to

establish deliberate ignorance). Pineda testified that: Menendez offered to buy

Urantia Pharmacy for him, even though he was “totally ignorant of pharmacies” and

had no money to contribute to the purchase; he accepted the offer, even though

Menendez was “sleazy” and “slimy”; he didn’t know how much Menendez paid for

Urantia Pharmacy (Menendez assured him that the pharmacy’s price was “just

peanuts”) or how much profit the pharmacy would bring in, even though he was

responsible for paying Menendez back; his daughter worked at Urantia Pharmacy,

even though the pharmacy was empty and had no customers; Urantia Pharmacy

received a reimbursement check for $41,485.23 two weeks after he became its

owner, even though the pharmacy was not yet operational; and he endorsed this




                                          11
         USCA11 Case: 19-14556       Date Filed: 01/20/2021    Page: 12 of 19



check, even though he claimed to believe that the money belonged to Urantia

Pharmacy’s previous owner.

      Pineda, also, denied knowing about the Abacus software and claimed he only

learned about it at trial, even though Urantia Pharmacy paid for the software on a

monthly basis through Pineda’s own bank account and the Abacus account was in

his name. He denied signing the application to obtain the Abacus software or

authorizing his daughter to sign it on his behalf, even though the application included

a voided check from his checking account. Pineda was aware that he was being

billed for expenses related to the pharmacy but claimed he didn’t know what these

bills were for because Menendez “never explained that to [him]” and assured him

that “all pharmacies had to do that.”          Finally, Pineda acknowledged that he

repeatedly cashed checks for large sums of money on Menendez’s behalf, explaining

that Menendez said that he worked for the police and Pineda believed he was

assisting Menendez in an undercover “investigation” to “nab someone who was

doing something bad.” Pineda admitted he did not know where the money funding

Menendez’s “investigation” came from.

      These facts all support the inference that Pineda purposely avoided learning

about the fraud at Urantia Pharmacy. See Rivera, 944 F.2d at 1571 (explaining that

the deliberate ignorance instruction is warranted where the defendant “purposely

avoided learning all the facts necessary to obtain positive knowledge”); Maitre, 898


                                          12
         USCA11 Case: 19-14556      Date Filed: 01/20/2021    Page: 13 of 19



F.3d at 1157 (concluding there was sufficient evidence of deliberate ignorance in

identity theft case where the defendant accepted fifteen to twenty purses from her

boyfriend as gifts—some containing “other people’s wallets and IDs”—even though

she “knew he didn’t have a job”). Thus, the district court did not err in instructing

the jury on deliberate ignorance.

      Even if the district court erred in giving the deliberate ignorance instruction,

the error was harmless. “Instructing the jury on deliberate ignorance is harmless

error where the jury was also instructed and could have convicted on an alternative,

sufficiently supported theory of actual knowledge.” United States v. Steed, 548 F.3d

961, 977 (11th Cir. 2008); United States v. Stone, 9 F.3d 934, 937 (11th Cir. 1993)

(holding that an erroneous deliberate ignorance instruction is harmless where the

jury is instructed that deliberate ignorance requires “proof beyond a reasonable

doubt,” and there is “sufficient” evidence of actual knowledge, even if that evidence

is not “overwhelming”).

      The harmless error standard laid out by Steed and Stone is satisfied here. In

addition to the deliberate ignorance instruction, the jury was instructed on actual

knowledge. And there was sufficient proof that Pineda had actual knowledge of the

fraud at Urantia Pharmacy. Estrada testified that Pineda became Urantia Pharmacy’s

owner “[w]ith full knowledge” of the fraud and did so “[t]o make money.”

Carmenate testified that he discussed the Urantia Pharmacy fraud with Menendez in


                                         13
         USCA11 Case: 19-14556        Date Filed: 01/20/2021    Page: 14 of 19



Pineda’s presence. Because the evidence “was sufficient for a jury to conclude that

[Pineda] had actual knowledge” of the healthcare fraud at his pharmacy, “we

conclude that any error with respect to the deliberate ignorance instruction was

harmless.” See Steed, 548 F.3d at 978.

      Pineda argues that the jury question about the deliberate ignorance instruction

shows that it had a confusing and misleading effect. But Pineda agreed with the

district court’s response, which directed the jury to consider the instructions as a

whole and to read them carefully. Because we presume that “juries obey the court’s

instructions,” Stone, 9 F.3d at 938, the district court’s accurate response to the jury’s

question—given with Pineda’s approval—doesn’t alter our conclusion that the error,

if any, was harmless.

                        The Rule 404(b) Evidence About Armas

      The district court ruled that evidence of Pineda’s participation in a money

laundering scheme with his coconspirators from Urantia Pharmacy was admissible

under rule 404(b). Special Agent Calienes testified about this scheme and explained

that Pineda met Menendez through Armas, a convicted healthcare fraudster. The

district court overruled Pineda’s objection to this testimony, concluding that




                                           14
         USCA11 Case: 19-14556       Date Filed: 01/20/2021   Page: 15 of 19



Armas’s connection to Pineda was relevant and helped “connect the dots to the

whole case.”

      Pineda now argues that the district court erred by allowing the government to

elicit testimony that Armas was his associate and had been convicted of healthcare

fraud. He does not contest that this rule 404(b) evidence was relevant to an issue

other than his character and supported by a preponderance of the evidence. Pineda

only argues that under rule 403 this evidence was “egregious[ly]” prejudicial

because it risked a finding of “guilt by association.”

      A three-part test governs the admissibility of rule 404(b) evidence:

      First, the evidence must be relevant to an issue other than the
      defendant’s character; [s]econd, the act must be established by
      sufficient proof to permit a jury finding that the defendant committed
      the extrinsic act; [t]hird, the probative value of the evidence must not
      be substantially outweighed by its undue prejudice, and the evidence
      must meet the other requirements of [r]ule 403.

United States v. Delgado, 56 F.3d 1357, 1365 (11th Cir. 1995). Only the third prong

is at issue here. The exclusion of probative evidence is an “extraordinary remedy”

that should be used “sparingly.” United States v. Dodds, 347 F.3d 893, 897 (11th

Cir. 2003) (quotations omitted). We conclude that the district court did not abuse its

discretion in allowing evidence about Pineda’s relationship with Armas.

      First, the evidence of Pineda’s relationship to Armas was significant—

probative—to the government’s case. This evidence explained how Pineda met his

coconspirators and therefore was relevant to show the origins of the fraud at Urantia
                                          15
         USCA11 Case: 19-14556       Date Filed: 01/20/2021    Page: 16 of 19



Pharmacy. See United States v. Ramirez, 426 F.3d 1344, 1354 (11th Cir. 2005)

(explaining that rule 404(b) evidence was probative because it established how the

coconspirators met prior to the charged crime).

      This evidence also corroborated Estrada’s testimony, one of the government’s

key witnesses. Estrada testified that Pineda met Menendez through Armas. She

provided Menendez’s cellphone to the government, which listed Pineda as a contact

and “socio de” (i.e. associate of) Armas. See United States v. McLean, 138 F.3d

1398, 1405 (11th Cir. 1998) (“[T]he purpose of [the rule 404(b)] evidence was not

to attack McLean’s character but to corroborate the confidential informants’

testimony about” the charged crime).           It was also probative to “rehabilitate

[Estrada’s] credibility” by rebutting any argument that she was falsely testifying

against Pineda to get a reduced sentence. See United States v. Henderson, 409 F.3d

1293, 1304 (11th Cir. 2005) (“[T]he government proffered [rule 404(b)] evidence

not to show Henderson’s bad character . . . but instead to rehabilitate the credibility

of Detective Bennett, whom Henderson had impeached . . . .”).

      Second, the probative value of this evidence was not substantially outweighed

by the danger of unfair prejudice. The jury knew that Pineda worked for Menendez,

who had a lengthy history with different types of healthcare fraud and had fled the

jurisdiction because of his pending charges for healthcare fraud. Because it was




                                          16
         USCA11 Case: 19-14556       Date Filed: 01/20/2021    Page: 17 of 19



undisputed that Pineda had an extensive relationship with an experienced fraudster,

a passing reference to another fraudster didn’t tip the prejudice scale substantially.

      The jury also knew that Pineda was associated with other people involved in

healthcare fraud. Estrada and Carmenate both admitted to their involvement in the

Urantia Pharmacy fraud scheme. The jury knew that both cooperating witnesses had

been charged with healthcare fraud, had pleaded guilty to committing healthcare

fraud, and were serving prison sentences for their roles in healthcare fraud. Pineda’s

involvement with these convicted healthcare fraudsters further diminished any

unfair prejudice caused by the rule 404(b) evidence about his involvement with yet

another convicted healthcare fraudster.

      The evidence about Armas was also not a major feature of the trial. The

government’s case took place over three days, included multiple documents

implicating Pineda in the fraud at Urantia Pharmacy (like the Abacus software

application and the $41,485.23 check Pineda endorsed), and relied on six witnesses.

Only two of them mentioned Armas. The testimony of the government’s witnesses

encompasses 289 pages of the transcript, and Special Agent Calienes and Estrada’s

discussion about Armas spans a mere six. The small part this testimony played at

trial showed that the probative value of the rule 404(b) evidence was not

substantially outweighed by the danger of unfair prejudice. See United States v.

Mathews, 431 F.3d 1296, 1309 (11th Cir. 2005) (concluding that the probative value


                                          17
         USCA11 Case: 19-14556         Date Filed: 01/20/2021   Page: 18 of 19



of rule 404(b) evidence was not substantially outweighed by the danger of unfair

prejudice where the rule 404(b) evidence consisted of a “brief conversation” about

drugs, and other conspirators had “testified to substantial personal use of cocaine,

marijuana, and ecstasy”).

      Finally, the district court took affirmative steps to mitigate any unfair

prejudice caused by the rule 404(b) evidence. During Special Agent Calienes’s

testimony, the district court gave the jury a limiting instruction about the rule 404(b)

evidence and told the jury “to be very mindful” to “not consider this evidence to

decide” if Pineda “engaged in the activity alleged in the indictment.” In its final

instructions to the jury, the district court gave the circuit’s pattern limiting

instruction for rule 404(b) evidence. These instructions reduced the risk of unfair

prejudice to Pineda. See United States v. Ellisor, 522 F.3d 1255, 1268 (11th Cir.

2008) (“[T]he ‘scalpel’ of an appropriate limiting instruction at the time [rule 404(b)]

evidence [is] admitted can reduce the risk of inherent prejudice . . . .”); United States

v. Edouard, 485 F.3d 1324, 1346 (11th Cir. 2007) (“[A]ny unfair prejudice possibly

caused by admitting evidence of Edouard’s prior smuggling activities was mitigated

by the district court’s limiting instruction to the jury.”).

      In light of the importance of the rule 404(b) evidence to the government’s

case; the fact that the jury knew Pineda was associated with other convicted

healthcare fraudsters like Menendez, Estrada, and Carmenate; and the limiting


                                            18
        USCA11 Case: 19-14556       Date Filed: 01/20/2021   Page: 19 of 19



instructions given by the district court, we cannot conclude that the district court

abused its discretion by ruling that the probative value of the rule 404(b) evidence

was not substantially outweighed by any undue prejudice.

      AFFIRMED.




                                        19